Citation Nr: 0100627	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  96-16 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
osteochondritis dissecans of the left knee, currently rated 
20 percent disabling.

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the left knee, currently rated 10 percent 
disabling.

3.  Entitlement to an increased evaluation for post-operative 
osteochondritis dissecans of the right knee, currently rated 
20 percent disabling.

4.  Entitlement to an increased evaluation for traumatic 
arthritis of the right knee, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  That decision continued 
respective 10 percent ratings for the veteran's service 
connected left and right knee disabilities.  

The Board remanded the veteran's case for further development 
in September 1997.  The RO, in a January 1999 rating 
decision, expanded the grant of service connection for the 
veteran's right and left knee disabilities to include 
traumatic arthritis and assigned a separate 10 percent 
disability evaluation for each knee.  The case was returned 
to the Board, which in June 1999, remanded the case to the RO 
for further development.

A July 2000 RO rating decision increased the assigned rating 
for the veteran's post-operative osteochondritis of the right 
knee to 20 percent, effective from April 1995; and increased 
the assigned rating for the veteran's post-operative 
osteochondritis dissecans of the left knee to 20 percent, 
effective from April 1995.  That decision also continued the 
separate 10 percent evaluation for arthritis for each knee. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's right and left knee disabilities are 
manifested by complaints of pain, difficulty walking and 
climbing stairs, weakness, swelling, locking, and loose 
bodies inside the knees.  Examination of the knees showed, 
bilaterally, findings of: varus deformities of the knees; 
range of motion from full extension to leg flexion of 130 
degrees; mild degenerative laxity to varus and valgus stress 
of approximately 4 to 5 degrees; negative anterior drawer 
sign and Lachman's test; mild degenerative laxity to varus 
and valgus stress of approximately 4 to 5 degrees; tenderness 
along the medial aspect; and 3+ effusion; and arthritis.   


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for post-operative osteochondritis dissecans of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.14, 4.40, 4.45, 4.59, 4.71(a), 
Diagnostic Codes 5257, 5260, 5261 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 5010 
(2000).

3.  The criteria for an evaluation in excess of 20 percent 
for post-operative osteochondritis dissecans of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.14, 4.40, 4.45, 4.59, 
4.71(a), Diagnostic Codes 5257, 5260, 5261 (2000).

4.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 5010 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant evidence regarding 
the claim has been obtained, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. § 
5107(a) since all relevant development has been conducted.  
The Board notes also that in accordance with 38 C.F.R. §§ 
4.1, 4.2 (2000) and Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the veteran's service medical 
records and all other evidence of record pertaining to the 
history of the service-connected disabilities at issue here.  

The Board has reviewed the entire record, and has found 
nothing in the historical record, which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  The medical record includes service 
medical records; private and VA records of treatment 
including for knee complaints from 1985 through May 1999; and 
reports of a number of VA examinations of the veteran's 
bilateral knee disabilities.  The record also includes 
statements from the veteran and a transcript from an April 
1996 hearing in which the veteran testified.

During a VA orthopedic examination in June 1995, the veteran 
complained of pain in his knees and some difficulty in 
walking.  On examination, there was no tenderness on 
palpation of either knee.  Flexion in the right knee was 
about 130 degrees with good muscle strength in overcoming 
resistance.  Flexion in the left knee was 115 degrees with 
somewhat less muscle strength in overcoming resistance, and 
there was pain when attempting to flex against resistance.  
There was no instability in either AP or lateral instability 
on either side.  Extension was satisfactory.  Hyperextension 
was to 10 degrees bilaterally and there was no weakness.  The 
report contains impressions of (1) osteochondritis dissecans, 
by history; and (2) bilateral osteochondritis disease.

During a VA examination in January 1998, the veteran reported 
complaints of pain all of the time, and that he was unable to 
work because of the pain.  He reported that he could not 
stand for any length of time.  He did not use any braces for 
his knees, but did use crutches at times.  He tried Naprosyn, 
but it caused stomach upset and gave him minimal relief from 
the pain.  He reported that his knee had not given out, but 
he had difficulty ambulating any length greater than one 
block.  On examination of the knees, the veteran had atrophy 
of both quads mechanisms.  The right knee had a 15 degree 
flexion contracture, and flexion was to 130 degrees.  The 
left knee had no flexion contracture.  There was no effusion 
of the knees.  The veteran was stable in varus and valgus 
stress of both knees.  Anterior drawer sign and Lachman's 
test were negative.  There was no anterior crepitus.  The 
veteran had normal alignment of the knees.  X-ray examination 
revealed osteochondritis dissecans lesion of the right knee, 
and minimal degeneration of the left knee, mostly on the 
medial condyle.  The report contains an impression of 
traumatic injuries of bilateral knees with subsequent 
osteochondritis dissecans and subsequent removal of the loose 
bodies in the knee.  The examiner opined that the veteran was 
developing arthritis from this.  The examiner opined that 
this was not significant at that time, but that the veteran 
did have a flexion contracture of the right knee, and he was 
obviously bothered by the discomfort.  The examiner opined 
that this was all secondary to the initial injury in service, 
and that the veteran had moderate disability of the knees 
because of this, making it impossible to work and difficult 
to walk.

Recent VA clinical evidence shows that the veteran underwent 
left knee arthroscopy with chondroplasty in March 1998.  When 
seen in September 1998, the examiner made findings that the 
left knee had more swelling compared with the right, with a 
small amount of effusion.  There was a good range of motion 
bilaterally, with crepitus in the right knee.  The ligaments 
were intact with no palpable tenderness at that time.  At 
that time the impression was severe bilateral degenerative 
joint disease of the knees, left more than right.  

During a VA examination in December 1998, the examiner noted 
that the veteran had had a recent arthroscope examination in 
1998.  The veteran reported complaints that he could not 
stand for any length of time.  He did not use any braces or 
cane for his knees, but did use crutches.  He tried Naprosyn 
without relief.  He reported that he could not walk more than 
one block.  On examination of the knees, the right knee had a 
15 degree flexion contracture, and flexion of 130 degrees.  
The left knee had full extension and flexion of 130 degrees.  
There was no effusion of the knee.  He was tender along the 
medial joint line bilaterally.  There was no swelling of the 
knee.  The veteran was stable in varus and valgus stress.  
Anterior drawer sign and Lachman's test were negative.  There 
was mild anterior crepitus now.  X-ray examination revealed 
osteochondritis dissecans lesion of the right knee, and mild 
degeneration of the left knee, mostly in the medial 
compartment.  The veteran had mild degenerative disease of 
the right knee as well.  The examiner opined that the veteran 
did have degenerative disease of the knees, which was 
inhibiting the veteran's ability to ambulate; and the 
examiner indicated that this was related to injuries in 
service.  

VA treatment records show that in May 1999, the veteran was 
seen with complaints of increased right knee pain and 
improved left knee pain; with respective ranges of motion of 
from 15 to 100 degrees on the right, and 0 to 100 degrees on 
the left.

During a VA examination in April 2000, the veteran reported 
complaints of pain all of the time, difficulty walking, 
severe difficulty going up and down stairs, and that he had 
to use Neoprene sleeves for his knees.  The veteran 
complained that his knees gave out all the time and that he 
could walk no more than a block.  He also complained of 
weakness, and of swelling and locking, and that he felt loose 
bodies inside the knees.  He reported that he could only 
stand for twenty minutes, and could not go up and down more 
than three or four stairs at a time.  On examination of the 
knees, the veteran had bilateral varus deformities of the 
knees.  The range of motion of the knees was from full 
extension, to 130 degrees of flexion.  He had mild 
degenerative laxity to varus and valgus stress of 
approximately 4 to 5 degrees on both knees.  He had 
tenderness along the medial aspect of both knees.  He had 3+ 
effusion of the knees.  The anterior drawer was negative in 
both knees.  McMurray's testing did not provoke any severe 
discomfort in the knees.  X-ray examination of the knees 
showed bilateral osteochondritis dissecan lesions of the 
knees bilaterally.  He had narrowing of the articular surface 
on the medial compartments bilaterally.  The report contains 
an impression of early degenerative arthritis of the knees, 
secondary to injury of the knees, status post meniscectomy of 
the left knee with overlying osteochondritis dissecans 
lesions of the knees.  

The April 2000 VA examination report also contains the 
following opinions.  First, that the veteran's severity of 
the osteochondritis dissecans lesion was found to be 
worsening even in the post-operative period.  The 
osteochondritis dissecans lesions of both knees was worsening 
the veteran's ability to walk.  It made [the knees] easily 
fatigable, and made it difficult for him to stand for any 
length of time.  The veteran had not lost any range of 
motion, but he had lost about 20 percent of his endurance due 
to the osteochondritis dissecans lesions.  The examiner 
opined that the veteran's osteochondritis dissecans lesions 
resulted in a limitation of the veteran's functional ability, 
during flare-ups, as well as on a chronic basis, of at least 
30 to 40 percent. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities.  If there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).

The RO has rated each of the veteran's right and left knee 
disabilities under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
pursuant to which "other" knee impairments are evaluated, 
including those demonstrating recurrent subluxation or 
lateral instability.  Impairment of a knee involving 
recurrent subluxation or lateral instability is assigned a 30 
percent evaluation when the disability is severe, and a 20 
percent evaluation when the disability is moderate.  38 
C.F.R. § 4.71a, Diagnostic Code 5257.  Under this code, the 
left and right knee disabilities have each been assigned a 20 
percent evaluation.  A separate 10 percent evaluation has 
also been assigned respectively for each knee for traumatic 
arthritis of each knee.  In addition, a 100 percent rating 
was assigned for left knee disability pursuant to 38 C.F.R. § 
4.30, effective from March 18, 1998 to May 1, 1998.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, which, however, would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).  

In addition to evaluating the veteran's knee disabilities 
under Diagnostic Code 5257, impairment of the knee may be 
rated under other different diagnostic code criteria, 
depending on the manifestations of impairment.  Knee 
disability may be evaluated as to limitation of flexion or 
extension of the leg.  Under Diagnostic Code 5260, limitation 
of knee flexion is assigned a 30 percent evaluation when the 
limitation is to 15 degrees, a 20 percent evaluation when 
limitation is to 30 degrees, and a 10 percent evaluation when 
limitation is to 45 degrees.  Under Diagnostic Code 5261, 
limitation of knee extension is assigned a 50 percent 
evaluation when the limitation is to 45 degrees, a 40 percent 
evaluation when the limitation is to 30 degrees, a 30 percent 
evaluation when the limitation is to 20 degrees, a 20 percent 
evaluation when limitation is to 15 degrees, and a 10 percent 
evaluation when limitation is to 10 degrees.  38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261.

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when evaluating disabilities of 
the musculoskeletal system, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, pain on movements, and weakness.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board notes 
that under 38 C.F.R. § 4.40, the rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  See 38 C.F.R. § 4.45.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  Moreover, it is the intention of the rating 
schedule to recognize actually painful, unstable, or maligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joints.  See 38 C.F.R. § 
4.59.

In DeLuca, the Court held that Diagnostic Codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45, 
and that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  

In the veteran's case, the most recent medical examination, 
of April 2000, shows bilateral varus deformities of the 
knees; and decreased motion of both knees, with the range of 
motion from full extension to leg flexion of 130 degrees, 
bilaterally (full flexion is to 140 degrees, per 38 C.F.R § 
4.71a Plate II).  There was mild degenerative laxity to varus 
and valgus stress of approximately 4 to 5 degrees on both 
knees.  There was tenderness along the medial aspect of both 
knees and 3+ effusion.  The anterior drawer sign was negative 
in both knees; and McMurray's testing did not provoke any 
severe discomfort in the knees.  Subjectively, the veteran 
reported that he had pain all of the time, difficulty 
walking, and extreme difficulty going up and down stairs.  He 
reported that he had to use Neoprene sleeves for his knees.  
He complained of weakness, swelling, locking, and that he had 
loose bodies inside the knees.    

After carefully reviewing the evidence, the Board concludes 
that an increased evaluation is not warranted.  The veteran 
is assigned respective 20 percent ratings for each knee under 
38 C.F.R § 5257 for moderate knee impairment; and a separate 
10 percent rating for each knee for traumatic arthritis of 
each knee.  

While the recent record shows complaints of his knees giving 
out all of the time, the most recent examination report shows 
medical evidence of only mild degenerative laxity to varus 
and valgus stress of approximately 4 to 5 degrees on both 
knees.  The anterior drawer sign was negative in both knees.  
On the basis of these recent examination objective findings 
and a review of the entire record, the Board finds that an 
increased scheduler evaluation for instability or subluxation 
associated with the knees is not warranted under Diagnostic 
Code 5257.  

The Board notes that, since the veteran's disability is rated 
under Diagnostic Code 5257, a code which is not predicated on 
loss of range of motion, 38 C.F.R. 4.40 and 4.45 do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board has considered other Diagnostic Codes which could 
be applicable. Limitation of flexion of the leg is evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, which 
provides ratings of 0 percent where flexion is limited to 60 
degrees or more, 10 percent with flexion limited to 45 
degrees; 20 percent with flexion limited to 30 degrees, and 
30 percent where flexion of the leg is limited to 15 degrees.  
Limitation of extension of the leg is rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5261, which provides for ratings of 0 
percent where extension is limited to 5 degrees, 10 percent 
where extension is limited to 10 degrees, and thereafter 
proceeds incrementally to a maximum rating of 50 percent 
where extension is limited to 45 degrees.

The veteran's knees clearly do not exhibit limitation of 
flexion of the leg to a compensable degree under Diagnostic 
Code 5260, since flexion for both knees was documented as to 
130 degrees.  In addition his bilateral knee disability does 
not exhibit limitation of extension to a compensable degree 
under Diagnostic Code 5261 since extension has been 
documented to full extension.  Although some earlier records 
showed that the veteran had a 15 degree flexion contracture 
of the right knee, this was not found during the most recent 
examination in April 2000, when a full extension, and flexion 
to 130 degrees, were shown in both knees.  Thus an increased 
rating cannot be assigned under Diagnostic Codes 5260 or 
5261.

In July 1997, VA's General Counsel issued a precedent opinion 
(VAOPGCPREC 23-97) holding that a claimant who has both 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 (or 5010) and 5257, while 
cautioning that any such rating must be based on additional 
disabling symptomatology.  Cf. 38 U.S.C.A. § 4.14 (rating of 
same disability under different diagnostic codes constitutes 
"pyramiding," and is to be avoided); Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994) (facial scars entitled to separate 
ratings for both pain and disfigurement).  

In this case, the Board notes that the veteran is already 
assigned the maximum separate rating of 10 percent for each 
knee, assignable under Diagnostic Code 5003, for arthritis 
established by X-ray findings in the knee joint with a 
noncompensable limitation of motion.  See 38 C.F.R. § 4.71, 
Diagnostic Codes 5010, 5003.  
In this instance, the limitation of flexion in the 
appellant's knees do not meet the noncompensable level of 
flexion limitation (60 degrees) under Diagnostic Code 5260, 
and do not meet the noncompensable level of extension 
limitation (5 degrees) under Diagnostic Code 5261.  Although 
there are some earlier medical records documenting a right 
knee 15 degree flexion contracture, this was not shown during 
the most recent VA examination in April 2000.  During that 
examination, the examiner found that there was full extension 
in both knees and that the veteran had not lost any range of 
motion.  Therefore, the Board does not find that the evidence 
would support a finding that a separate rating in excess of 
10 percent for traumatic arthritis for either knee is 
appropriate.

The Board notes that the April 2000 VA examination report 
contains opinions in response to a December 1999 Board Remand 
order.  In that Board decision, the Board requested that the 
examiner determine whether the osteochondritis dissecans, 
involving either knee, was productive of weakened movement, 
excess fatigability, or incoordination; and if feasible, 
these determinations should be expressed in terms of degrees 
of additional knee range of motion loss due to any weakened 
movement, excess fatigability or incoordination.  
The subsequent April 2000 VA examination contains the opinion 
that the veteran had not lost any range of motion, but had 
lost about 20 percent of his endurance due to the 
osteochondritis dissecans lesions.  

The December 1999 Board decision also requested that the 
examiner address whether any complained of osteochondral pain 
in either knee could significantly limit related functional 
ability during flare-ups or when the veteran stands for long 
duration.  The subsequent April 2000 VA examination contains 
an opinion indicating that the veteran's osteochondritis 
dissecans lesions resulted in a limitation of the veteran's 
functional ability, during flare-ups, as well as on a chronic 
basis, of at least 30 to 40 percent. 

In this regard, the Board has considered the provisions of 38 
C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995), as well as to 38 C.F.R. § 4.59.  The Board 
notes that the veteran's limitation of range of motion is not 
limited to a compensable degree.  On this basis and the 
totality of the evidence, the Board finds that the separate 
10 percent ratings already assigned for each knee for 
traumatic arthritis adequately reflects any motion loss due 
to any weakened movement, excess fatigability or 
incoordination.  Therefore, the Board is persuaded that the 
evidence does not support a finding that a separate rating in 
excess of 10 percent for traumatic arthritis for either knee 
is appropriate.

While the appellant complains of chronic pain in his knees, 
the Board does not find that such pain has resulted in 
functional disability in excess of that contemplated by the 
totality of the evaluations assigned for his bilateral knee 
disabilities (including the respective 20 percent evaluations 
already assigned for each knee disability under Diagnostic 
Code 5257, as well as the separate 10 percent evaluations 
already assigned for each knee disability under Diagnostic 
Code 5010).  Again, during his latest examination in April 
2000, he had bilateral varus deformities of the knees, and 
the range of motion was from full extension to 130 degrees of 
flexion.  He had mild degenerative laxity to varus and valgus 
stress of approximately 4 to 5 degrees, bilaterally.  
Although the examiner found a loss of endurance and 
functional ability as described, he noted that the veteran 
had not lost any range of motion.  There was 3+ effusion of 
the knees, but only mild degenerative laxity to varus and 
valgus stress of approximately 4-5 degrees on both knees; and 
the anterior drawer sign was negative in both knees.  Because 
the currently assigned evaluations in total reflect 
significant disability and functional impairment, a higher 
disability evaluation is not warranted for either of the knee 
disabilities on appeal on the basis of functional disability.

The Board has also considered Diagnostic Codes 5256, 5258, 
5262, and 5263, but these are not applicable because the 
record does not show that the veteran has ankylosis, 
dislocated semi-lunar cartilage, malunion or nonunion of the 
tibia or fibula, or genu recurvatum.  38 C.F.R. Part 4 
Diagnostic Codes 5256, 5258, 5262, 5263 (2000).

The evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular scheduler standards and thus 
warrant assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1)(2000).  The veteran testified that his 
bilateral knee disabilities had interfered with his 
employment as a farmer and truck driver.  However, he has not 
offered any objective evidence that these disabilities have 
interfered with his employment status to a degree greater 
than that which is contemplated by the regular schedular 
standards, which are based on the average impairment of 
employment.  Nor does the record reflect frequent periods of 
hospitalization for the disability.  Hence, the record does 
not present an exceptional case in which the currently 
assigned evaluations are found to be inadequate.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met; and 
therefore, the Board affirms the RO's conclusion that a 
higher evaluation on an extraschedular basis is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claims for an increase for either of 
his service-connected disabilities addressed in this 
decision.


ORDER

Entitlement to an increased evaluation for post-operative 
osteochondritis dissecans of the left knee, is denied.

Entitlement to an increased evaluation for traumatic 
arthritis of the left knee, is denied.

Entitlement to an increased evaluation for post-operative 
osteochondritis dissecans of the right knee, is denied.

Entitlement to an increased evaluation for traumatic 
arthritis of the right knee, is denied.




		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals



 

